          Case: 3:19-cv-00082-wmc Document #: 57 Filed: 11/23/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

RAMSEY HILL EXPLORATION, LLC,

           Plaintiff,
                                                                  Case No. 19-cv-82-wmc
     V.


JGS ALL AMERICAN CONSTRUCTION, LLC,
RAIL TRUSTS EQUIPMENT, INC. and
GRANT GIBBS,

           Defendants.


                                JUDGMENT IN A CIVIL CASE


IT IS ORDERED AND ADJUDGED that judgment is entered as follows:

          Plaintiff Ramsey Hill Exploration, LLC's claims against defendant Grant Gibbs are
          dismissed without prejudice and without costs.

          Plaintiff Ramsey Hill Exploration, LLC is awarded $160,758.25 in damages jointly and
          severally against defendants Rail Trusts Equipment, Inc., and JGS All American
          Construction, LLC.

4.        Plaintiff Ramsey Hill Exploration, LLC is awarded an additional $96,802.44 in damages
          against defendant JGS All American Construction, LLC solely.


Approved as to form this 23rd day of November, 2020.



       m M. Conley
Dis fict Judge



          Peter Oppe eer, Clerk of Court                                 Id ate
